Name: 2007/240/EC: Commission Decision of 16 April 2007 laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to Decisions 79/542/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 95/328/EC, 96/333/EC, 96/539/EC, 96/540/EC, 2000/572/EC, 2000/585/EC, 2000/666/EC, 2002/613/EC, 2003/56/EC, 2003/779/EC, 2003/804/EC, 2003/858/EC, 2003/863/EC, 2003/881/EC, 2004/407/EC, 2004/438/EC, 2004/595/EC, 2004/639/EC and 2006/168/EC (notified under document number C(2007) 1622) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  organisation of transport;  agricultural activity;  tariff policy
 Date Published: 2007-08-24; 2007-04-21

 21.4.2007 EN Official Journal of the European Union L 104/37 COMMISSION DECISION of 16 April 2007 laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to Decisions 79/542/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 95/328/EC, 96/333/EC, 96/539/EC, 96/540/EC, 2000/572/EC, 2000/585/EC, 2000/666/EC, 2002/613/EC, 2003/56/EC, 2003/779/EC, 2003/804/EC, 2003/858/EC, 2003/863/EC, 2003/881/EC, 2004/407/EC, 2004/438/EC, 2004/595/EC, 2004/639/EC and 2006/168/EC (notified under document number C(2007) 1622) (Text with EEA relevance) (2007/240/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular Article 11(2) thereof, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (2), and in particular Article 10(1) thereof, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (3), and in particular Article 16(2) thereof, Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (4) and in particular Article 10(2) thereof, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (5), and in particular Articles 21(2) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in the specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (6), and in particular Article 17(2)(b) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (7), and particular Articles 9(4) thereof, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (8), and in particular Article 29(6) and Article 32 thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (9) in particular Article 13(1)(e) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (10), and in particular Article 14 thereof, Whereas: (1) At present, there are many different models for the veterinary and public and animal health certificates required by Community legislation for the import of live animals, semen, embryos, ova and products of animal origin into the Community, which are laid down in several dozen fragmentary instruments. Despite the differences in their graphic presentation, the certificates contents are largely identical as regards the information which has to be provided. It would greatly simplify use of the certificates by the authorities of third countries if the existing models were standardised. (2) Standardisation is, moreover, essential for effective computer processing of the certificates in the system set up by Commission Decision 2003/623/EC of 19 August 2003 concerning the development of an integrated computerised veterinary system known as TRACES (11). (3) Standardisation will facilitate and accelerate administrative procedures at borders, enabling the data contained in the certificates to be transferred automatically to the Common Veterinary Entry Documents laid down by Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (12) and (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (13). (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The various veterinary and public and animal health certificates required for the import of live animals, semen, embryo, ova and products of animal origin into the Community and the certificates for transit through the Community of products of animal origin shall be based on the standard models for veterinary certificates in Annex I. 2. Part I of the standard models referred to in paragraph 1 containing information on the consignment shipped replaces the corresponding parts of the model certificates laid down in the Community provisions referred to in Annex II. 3. Part II of the standard models referred to in paragraph 1, covering certification by the competent authority, includes the public health certificates, health certificates, animal health certificates, animal welfare certificates or declarations, health attestations, information or data, animal transport certificates or rules, specific requirements and specific animal health conditions as mentioned in the certificates, stipulated by the Community provisions which are referred to in Annex II. Article 2 Veterinary and health certificates which conform with the models laid down by the Community provisions referred to in Annex II may, provided there have been no later amendments, be used by third countries. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2006/16/EC (OJ L 11, 17.1.2006, p. 21). (2) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (3) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Council Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (4) OJ L 224, 18.8.1990, p. 62. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (5) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003. (6) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 319); corrected version in OJ L 226, 25.6.2004, p. 128. (7) OJ L 18, 23.1.2003, p. 11. (8) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 2007/2006 (OJ L 379, 28.12.2006, p. 98). (9) OJ L 139, 30.4.2004, p. 320. (10) OJ L 139, 30.4.2004, p. 206; corrected version in OJ L 226 of 25.6.2004, p. 83. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (11) OJ L 216, 28.8.2003, p. 58. (12) OJ L 21, 28.1.2004, p. 11. (13) OJ L 49, 19.2.2004, p. 11. Regulation as amended by Regulation (EC) No 585/2004 (OJ L 91, 30.3.2004, p. 17). ANNEX I Part I: live animals model Part I: products model Part I: transit/storage products model Part I: semen, embryos and ova model Part II EXPLANATORY NOTES ON THE VETERINARY CERTIFICATE FOR THE IMPORT OF LIVE ANIMALS, SEMEN, EMBRYOS, OVA AND PRODUCTS OF ANIMAL ORIGIN INTO THE EUROPEAN COMMUNITY General: Please complete the certificate in capitals. To positively indicate any option, please tick or insert an X. Where mentioned, the ISO codes use the two-letter country code in compliance with the international standard ISO 3166 alpha-2. Part I  Information on the consignment shipped Country: Please indicate the third country issuing the certificate Box I.1: Consignor: Please give the name and address (street, town and region/province/state, as applicable) of the physical or legal person who sends the consignment. It is recommended that telephone and fax numbers or the e-mail address be given. Box I.2: The certificate reference number is the number that the competent authority of the third country must assign in accordance with its own classification. Box I.2a: Reserved for TRACES notification. The TRACES number of the certificate is a unique reference number assigned by the TRACES system. Box I.3: Competent Central Authority: The name of the Central Authority of the country of dispatch which is responsible for certification. Box I.4: Competent Local Authority: If applicable, the name of the local authority responsible at the place of origin or place of dispatch in the country which is responsible for certification. Box I.5: Consigneee: Please give the name and address (street, town and post code) of the physical or legal person to whom the consignment is shipped in the Member State of destination. This information is not compulsory for goods in transit through the EU. Box I.6 Person responsible for the load in the EU: 1 : for products in transit through the EU: Please give the name and address (street, town and post code). It is recommended that the telephone and fax numbers or the e-mail address be given. This person is responsible for the consignment when it is presented at the border inspection post and makes the necessary declarations to the competent authorities on behalf of the importer. 2 : for products, animals or semen, embryos or ova imported into the EU: Reserved for TRACES notification. Please give the name and address (street, town and post code). It is recommended that the telephone and fax numbers or the e-mail address be given. This information can be amended until the Common Veterinary Entry Document is completed. Box I.7: Country of origin: Please give the name of the third country in which the finished products were produced, manufactured or packaged or in which the animals were kept during the required period. Box I.8: Region of origin: If applicable: This is only for species or products affected by regionalisation measures or by the setting up of approved zones in accordance with a European Community Decision. The approved regions or zones must be indicated as described in the Official Journal of the European Union. Code: as indicated in the relevant regulations. Box I.9: Country of destination: Please give the name of the Member State of destination of the animals or products. If the products are in transit, please give the name of the third country of destination. Box I.10: Region of destination: see Box I.8. Box I.11: Place of origin: place from which the animals or products come. For animals: an agricultural holding or any other officially monitored agricultural, industrial or commercial establishment, including zoos, amusement parks, wildlife and hunting reserves where animals are regularly kept or bred. For semen, embryos and ova: collection or storage centres for semen, and embryo and ova collection or production teams. For products or by-products of animal origin: any unit of a company in the food sector or animal feed sector. Only the establishment shipping the products or by-products is to be named and the country of dispatch if different from the country of origin. Please give the name, address (street, town and region/province/state, as applicable) and the approval or registration number of these structures, if the latter is required by the regulation. Box I.12: Place of destination: for storage of products in transit: Please give the name, address(street/town and postcode) and the approval or registration number of the warehouse in a free zone, customs warehouse or ship chandler. Place of destination: for import into the EU: Reserved for TRACES notification. The place where the animals or products are sent for final unloading. Please give the name, address (street, town and post code) and the approval or registration number of the structures of the place of destination if applicable. It is recommended that telephone and fax numbers or the e-mail address be given. Box I.13: Place of loading: for animals: please give the place where the animals are loaded and, if they are assembled beforehand, the details of the assembly centre: this applies to official assembly centres for animals before shipping. They must be approved by the offical authority or must be placed under their supervision. For products, semen and embryos, please indicate the place of loading or the port of embarcation. Box I.14: Date and time of departure For animals: please give the date and time at which the animals are scheduled to leave. For products, semen, embryos and ova, please give the date of departure. Box I.15: Means of transport: Please give all the details on the means of transport. The type of transport (air, ship, rail, road, other). Identification of the means of transport: by air, the flight number, by ship, the name of the ship, by rail, the number of the train and the rail car and by road the number plate of the road vehicle and the number of the trailer if applicable. Others: means of transport not listed by Directive 91/628/EEC on the welfare of animals in transport. If the means of transport is changed after the certificate has been issued, the consignor must inform the BIP of entry into the EU. Documentary reference: optional: please indicate the number of the airway bill, bill of loading, or the commercial number of the train or road vehicle. Box I.16: BIP of entry into the EU: Please give the name and the number of the BIP as it appears in the Official Journal of the European Union. This information can be changed until the Common Veterinary Entry Document is completed. Box I.17: CITES authorisation number: this is relevant only for animals and products listed in the Washington Convention on protected species. Box I.18: Description of goods: Give a veterinary description of the goods or use the titles as they appear in the World Customs Organisations Harmonised System included in amended Regulation (EEC) No 2658/87. This customs description shall be supplemented, if necessary, by any information required to classify the goods in veterinary terms (species, processing, etc.). Box I.19: Goods code (HS code): Please give the code as it appears in the World Customs Organisations Harmonised System included in amended Regulation (EEC) No 2658/87. Box I.20: Quantity: For animals and animal products (semen, ova, embryo), please give the number of heads or straws expressed as units. For aquaculture animals and products, please give the total gross and net weights in kg. Box I.21: Temperature of the product: only for products of animal origin: please tick the appropriate temperature for transport/storage of the product. Box I.22: Number of packages: Please indicate the total number of boxes, cages or stalls in which the animals are transported, the number of cryogenic containers for semen, ova and embryos and the number of packages for products. Box I.23: Number of seals and number of containers: The seal numbers may be required by the regulations. If applicable, please indicate all the identification numbers of the seals and containers. If there is no regulatory requirement, this information is optional. Box I.24: Type of packaging: only for products. Box I.25: Goods certified for the purposes of: Please indicate the purpose of import of the animals or the intended use of the products (only the available options feature in each specific certificate). Breeding: for breeding and production animals. Fattening: only for sheep goats, cattle and pigs. Slaughter: for animals destined for a slaughterhouse. Quarantine: this refers to Decision 2000/666/EC for poultry, Directive 92/65/EEC for carnivores primates and bats and Council Directive 2000/88/EC for aquaculture animals. Approved body: body, institute or centre officially approved in accordance with Directive 92/65/EEC. Artificial reproduction: only for semen, ova and embryos. Registered equidae: in accordance with Directive 90/426/EEC. Restocking game: only for game for the purposes of rebuilding stocks and fish for organized restocking. Pets: animals of the species in Annex 1 of Regulation (EC) No 998/2003 and which are involved in commercial transactions. Circus/exhibition: for circus and show animals and aquatic animals for aquariums. Relaying: only for aquaculture products. Human consumption: only for products for human consumption and for which a health certificate is required by the regulations. Animal feed: only for products for animal feed covered by Regulation (EC) No 1774/2002 of the European Parliament and the European Council. Processing: only for products or animals which are to be processed before they are marketed. Technical use: products not fit for human and animal consumption as defined by amended Regulation (EC) No 1774/2002 of the European Parliament and the Council. Others: for purposes not indicated in this classification. Box I.26: Transit through the EU to a third country: only for the transit of products of animal origin through the EU/EEA from a third country and to a third country: Please give the name and the ISO code of the country of destination (This box appears only in the certificates for transit and storage, including storage for ships chandlers). Box I.27: For import or temporary entry into the EU (specific box for certificates for import and entry). Final import: This option features only for the import of animal species also authorized for re-entry or temporary entry (such as registered equidae). Re-entry: This option features only in the context of import of animal species authorized for re-entry, such as registered equidae for races, shows or cultural events after temporary export (Commission Decision 93/195/EEC). Temporary entry: This option features only in the import of species of animals authorized for temporary entry (such as registered equidae for a maximum period of 90 days). Box I.28: Identification of goods: Please give the requirements specific to certain animal species and types of products. The information required, which is listed exhaustively below, is set out in each specific certificate. For live animals: Species (scientific name), breed/category, identification method, identification number, age, sex, quantity, test. For semen, embryos and ova: Species (scientific name), breed/category, identification, collection date, approval number of the centre/team, identification of the donor, quantity. For products: Species (scientific name), type of goods, type of processing, approval number of establishments (slaughterhouse, cutting plant/production plant, cold store), consignment number, package number, net weight. Part II  Certification Box II. Health information: Please give the information in compliance with the relevant regulation. Box II.a. Reference number: cf. Box 1.2. Box II.b. TRACES reference number: cf. Box 1.2a Official veterinarian: Please give name, qualification and title and the date of signature. In cases covered by the relevant legislation, the veterinary inspector may be replaced by an official inspector. ANNEX II List of references to legislation on veterinary and health certificates Annexes I, II and III to Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (1), Annex II to Commission Decision 92/260/EEC of 10 April 1992 on the health conditions and health certification required for the temporary entry of registered horses (2), Annexes II and IV to IX of Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (3), Annexes I and II to Commission Decision 93/196/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of equidae for slaughter (4), Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (5), Commission Decision 95/328/EC of 25 July 1995 establishing health certification for fishery products from third countries which are not yet covered by a specific decision (6), Annexes I and II to Commission Decision 96/333/EC of 3 May 1996 establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not covered by a specific decision (7), Annex to Commission Decision 96/539/EC of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of semen of the equine species (8), Annex to Commission Decision 96/540/EC of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of ova and embryos of the equine species (9), Annexes II and III to Commission Decision 2000/572/EC of 8 September 2000 laying down the animal and public health and veterinary certification conditions for imports of meat preparations into the Community from third countries (10), Annex III to Commission Decision 2000/585/EC of 7 September 2000 drawing up a list of third countries from which Member States authorise imports of rabbit meat and certain wild and farmed game meat, and laying down the animal and public health and the veterinary certification conditions for such imports (11), Annex A to Commission Decision of 2000/666/EC of 16 October 2000 laying down the health requirements and veterinary certification for the import of birds other than poultry and the conditions for quarantine (12), Annexes III and IV to Commission Decision 2002/613/EC of 19 July 2002 laying down the importation conditions of semen of domestic animals of the porcine species (13), Annexes II to V to Commission Decision of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand (14), Annexes IA and IB to Commission Decision 2003/779/EC of 31 October 2003 laying down animal health requirements and the veterinary certification for the import of animal casings from third countries (15), Annex II to Commission Decision 2003/804/EC of 14 November 2003 laying down the animal health conditions and certification requirements for imports of molluscs, their eggs and gametes for further growth, fattening, relaying or human consumption (16), Annexes II, IV and V to Commission Decision of 21 November 2003 laying down the animal health conditions and certification requirements for imports of live fish, their eggs and gametes intended for farming, and live fish of aquaculture origin and products thereof intended for human consumption (17), Annexes A and B to Commission Decision 2003/863/EC of 2 December 2003 on health certificates for the importation of animal products from the United States of America (18), Annexes I and II to Commission Decision 2003/881/EC of 11 December 2003 concerning the animal health and certification conditions for imports of bees (Apis mellifera and Bombus spp.) from certain third countries and repealing Decision 2000/462/EC (19), Annex II to Commission Decision 2004/407/EC of 26 April 2004 on transitional measures and certification rules under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards imports from certain third countries of photographic gelatine (20), Annex II to Commission Decision 2004/438/EC of 29 April 2004 laying down animal and public health and veterinary certifications conditions for introduction in the Community of heat-treated milk, milk-based products and raw milk intended for human consumption (21), Annex to Commission Decision 2004/595/EC of 29 July 2004 establishing a model health certificate for the importation into the Community for trade of dogs, cats and ferrets (22), Annex II to Commission Decision 2004/639/EC of 6 September 2004 laying down the importation conditions of semen of domestic animals of the bovine species (23), Annexes II to V to Commission Decision 2006/168/EC of 4 January 2006 establishing the animal health and veterinary certification requirements for imports into the Community of bovine embryos and repealing Decision 2005/217/EC (24). (1) OJ L 146 of 14.6.1979, p. 15. Decision as last amended by Regulation (EC) No 1791/2006. (2) OJ L 130 of 15.5.1992, p. 67. Decision as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (3) OJ L 86 of 6.4.1993, p. 1. Decision as last amended by Regulation (EC) No 1792/2006. (4) OJ L 86 of 6.4.1993, p. 7. Decision as last amended by Regulation (EC) No 1792/2006. (5) OJ L 86 of 6.4.1993, p. 16. Decision as last amended by Regulation (EC) No 1792/2006. (6) OJ L 191 of 12.8.1995, p. 32. Decision as last amended by Decision 2004/109/EC (OJ L 32 of 5.2.2004, p. 17). (7) OJ L 127 of 25.5.1996, p. 33. Decision as last amended by Decision 2004/118/EC (OJ L 36 of 7.2.2004, p. 56). (8) OJ L 230 of 11.9.1996, p. 23. Decision amended by Decision 2000/284/EC (OJ L 94 of 14.4.2000, p. 35). (9) OJ L 230 of 11.9.1996, p. 28. Decision amended by Decision 2000/284/EC. (10) OJ L 240 of 23.9.2000, p. 19. Decision as last amended by Decision 2004/437/EC (OJ L 154 of 30.4.2004, p. 65); corrected by OJ L 189 of 27.5.2004, p. 52). (11) OJ L 251 of 6.10.2000, p. 1. Decision as last amended by Regulation (EC) No 1792/2006. (12) OJ L 278 of 31.10.2000, p. 26. Decision as last amended by Decision 2004/279/EC (OJ L 99 of 16.4.2002, p. 17). (13) OJ L 196 of 25.7.2002, p. 45. Decision as last amended by Decision 2007/14/EC (OJ L 7 of 12.1.2007, p. 28). (14) OJ L 22 of 25.1.2003, p. 38. Decision as last amended by Decision 2006/855/EC (OJ L 338, 5.12.2006, p. 45). (15) OJ L 285 of 1.11.2003, p. 38. Decision amended by Decision 2004/414/EC (OJ L 151 of 30.4.2004, p. 65); corrected version in OJ L 208 of 10.6.2004, p. 56). (16) OJ L 302 of 20.11.2003, p. 22. Decision as last amended by Decision 2007/158/EC (OJ L 68, 8.3.2007, p. 10). (17) OJ L 324 of 11.12.2003, p. 37. Decision as last amended by Decision 2007/158/EC (OJ L 68, 8.3.2007, p. 10). (18) OJ L 325 of 12.12.2003, p. 46. (19) OJ L 328 of 17.12.2003, p. 26. Decision amended by Decision 2005/60/EC (OJ L 25 of 28.1.2005, p. 64). (20) OJ L 151 of 30.4.2004, p. 11. Decision amended by Decision 2006/311/EC (OJ L 115 of 28.4.2006, p. 40). (21) OJ L 154 of 30.4.2004, p. 73; corrected by OJ L 189 of 27.5.2004, p. 57). Decision as last amended by Regulation (EC) No 1792/2006. (22) OJ L 266 of 13.8.2004, p. 11. (23) OJ L 292 of 15.9.2004, p. 21. Decision as last amended by Regulation (EC) No 1792/2006. (24) OJ L 57 of 28.2.2006, p. 19. Decision as last amended by Regulation (EC) No 1792/2006.